Citation Nr: 1443725	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-23 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2010, which denied the claim on the basis that new and material evidence had not been submitted.  In September 2012, the appellant appeared at a videoconference hearing held before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was denied by the RO on the basis that no new and material evidence had been received since the RO previously denied the claim on an administrative basis in December 1991.  In general, decisions of the RO that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  New and material evidence is required to reopen a finally denied claim.  38 U.S.C.A. § 5108.  

However, notwithstanding the requirement of new and material evidence, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met.  38 C.F.R. § 3.156(c)(1).  Here, service personnel records pertaining to the Veteran were received in May 2010, in response to the RO's request for records of the facts and circumstances surrounding the Veteran's general discharge from service.  Accordingly, because the new evidence includes relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  As such, the Board will reconsider the claim on a de novo basis without requiring an analysis of whether new and material evidence has been received.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

The Veteran claims service connection for residuals of a right knee injury sustained during a motor vehicle accident in July 1990 while she was on active duty.  The claim has been denied on the basis that the injury was not sustained in the line of duty, because it was due to willful misconduct, i.e., driving while intoxicated.  

However, it is not clear that all of the service department records pertaining to this motor vehicle accident has been obtained.  The records do not contain a formal line of duty investigation.  In November 1991, the RO was notified that the Navy Judge Advocate General's office had no record of a line of duty determination for the July 28, 1990, motor vehicle accident.  From March 2010 to May 2010, a number of requests for service records were made through the PIES system.  The first was for a line of duty report on the motor vehicle accident of July 28, 1990, which met with the response that such was not a matter of record.  The RO then requested the reason for separation, and, if separated for disability, to show line of duty and disease or injury.  The response was that she was separated due to misconduct, minor disciplinary infractions.  Finally, all "facts and circumstances surrounding discharge (all records)" were requested, and records identified as "facts and circumstances" were received at the RO in May 2010.  

The records obtained include the records compiled for the Veteran's general discharge under honorable conditions for misconduct due to minor disciplinary infractions and personality disorder.  It was noted that there was no known involvement with civilian authorities.  A summary of military offenses consisted of a Captain's Mast dated July 2, 1990, which showed that on June 16, 1990, she absented herself from her appointed place of duty, and was disrespectful toward a senior petty officer.  She had been given 30 days restriction to the Naval Station, and a reduction in rate to E-3, suspended for 3 months.  The suspended reduction in rate was vacated August 15, 1990 due to "additional misconduct, as amplified in enclosure (4)."  Enclosure (4) consisted of the narrative summary of her hospitalization from October 17, 1990 to December 4, 1990. 

This narrative summary pertained to an inpatient psychiatric hospitalization in a nearby Air Force Base hospital due to suicidal ideation.  According to the admission history, during the last week of the Captain's Mast restriction, she "got drunk before work and wrecked a government vehicle while intoxicated and on the job."  She was demoted from E-4 to E-3.  Over the past few months, she described a "run-in" with her Chief concerning physical therapy she was supped to be undergoing.  She was diagnosed as having a borderline personality disorder and alcohol abuse.  It was recommended that she be administratively separated due to her borderline personality disorder, which was felt likely to interfere with her duty performance.  She had a history of impulsive behavior which had the potential to cause anger to herself or others and thus she was not fit for duty.  

Other than this hospital report, no other pertinent information was contained in the obtained personnel records.  However, because the request was for "facts and circumstances surrounding discharge (all records)," it is not clear that the request would have encompassed all potentially relevant personnel records.  In this regard, an October 1990 service treatment record noted that she was "pending court martial for drinking/driving duty vehicle while on duty."  She herself testified that Military Police were involved after her accident.  

Moreover, despite the lack of a formal line of duty investigation on file, the December 1990 separation examination report noted that she had sustained a right knee injury, which was not in the line of duty.  The examination report reported diagnoses of status post right knee and patellar tendon laceration, symptoms resolved, "not in line of duty not eligible for VA benefits."  

Service treatment records include other records indicating that alcohol was involved in the July 1990 motor vehicle accident.  This includes the records pertaining to the Veteran's civilian hospitalization immediately following the motor vehicle accident, in Prince George's Hospital Center, from July 28 to July 29, 1990.  She was first seen at 2:44 a.m.  On the admission evaluation, she was noted to be conscious and responding to questions appropriately.  She "smell[ed] of ETOH."  A more extensive history and physical noted that she stated she had 3 beers prior to the accident.  However, no further mention of alcohol was noted, and the only laboratory tests requested were a CBC (complete blood count) and SMA-7, neither of which includes a blood alcohol test.  

Service treatment records show that on August 14, 1990, she was seen for a CAAC (Counseling and Assistance Center) screening by a drug and alcohol counselor, who noted that she had been in an auto accident in a government vehicle, with a resulting knee injury, which had been an "alcohol related incident."   

After the Veteran's March 2010 claim for service connection for the right knee condition, the RO issued an administrative decision dated in July 2010, in which the RO determined that the injuries sustained from the in-service motor vehicle accident were not occurred in the line of duty.  The conclusion was that the evidence clearly showed a wanton and reckless disregard of the probable consequences of drinking and driving.  The injuries sustained in the motor vehicle accident were not considered to be in the line of duty for VA purposes, and were due to willful misconduct.  

The claims file does not reflect that the Veteran ever received notice of this decision.  In the September 2010 rating decision denying her claim for service connection, she was informed that she had still failed to submit the report of accidental injury, and that she had not submitted new and material evidence to reopen her claim.  The June 2011 statement of the case referred to an administrative decision of July 2010 that determined that alcohol was involved in the accident, without any other information concerning the July 2010 administrative decision.  

The matter is further complicated by the Veteran's inconsistent statements, which also diminish her credibility.  For instance, she testified at her hearing that the accident occurred when she lost control in the snow and hit a tree, which is not only inconsistent with all previous statements, including her January 2011 written statement, but also unlikely given that the accident occurred in July in southern Maryland.  Her evidence, including testimony, concerning the jurisdiction of any investigation concerning her in-service motor vehicle accident was also inconsistent.  On the one hand, she stated that there had been a hearing or trial of some sort in a civilian court in Maryland, and that the case against her had been dismissed because the blood alcohol test provided by the hospital belonged to another individual.  First, there is no evidence that a blood alcohol test was obtained at the hospital after her accident.  Second, she also stated that the accident occurred on the military base, and military police were involved, not civilian police.  In such a case, it is not clear how the case would have fallen within a civilian state court, as opposed to federal military jurisdiction.  There is support for military control in an October 1990 service treatment record, which noted that a court-martial was pending for drinking and driving while on duty, but there is no other mention of this proceeding.  

In view of these factors, the RO must ensure that all service department records have been obtained.  In addition, as indicated above, the Veteran has not received adequate notice of the July 2010 administrative decision, and the August 2010 VCAA letter did not provide adequate notice of the information necessary to substantiate the claim for service connection for right knee injury residuals, and of her and VA's respective obligations for obtaining specified different types of evidence.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  Finally, at her hearing before the undersigned, the Veteran submitted an authorization for the release of private chiropractic treatment records.  These records must be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative the following: 

*  A copy of the July 2010 administrative decision, which found that her injury was not incurred in the line of duty, because willful misconduct was involved; and  

*  A VCAA notice letter pertaining to the claim for service connection for residuals of a right knee injury.   This must include a description of the information necessary to substantiate the claim, and of her and VA's respective obligations for obtaining specified different types of evidence.  In addition to the standard information concerning service connection, the letter must also include information tailored to the specific circumstances of her case, i.e., that direct service connection may only be granted for disability that was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct, or the result of her abuse of alcohol.  38 C.F.R. § 3.301(a).  The letter should advise her of the type of information that may rebut such a finding, and her and VA's respective obligations for obtaining different types of evidence.  

2.  Allow the Veteran and her representative the opportunity to furnish additional evidence or advise VA of potential sources of such evidence.  The RO must make all legally required attempts to obtain any information or evidence adequately identified by the Veteran.  

3.  Request, from the appropriate records depository, and/or from the Naval Support Facility Indian Head, MD, in particular from the Naval Support Activity South Potomac's Operations Department, all records pertaining to the Veteran's motor vehicle accident which occurred at approximately 2 AM on July 28, 1990, reportedly on base, to include any court-martial proceedings which may have been initiated.  If such records are not located at that facility, a response to that effect should be obtained, as well as an explanation of whether such records would have been archived elsewhere, or destroyed.  The RO must make all legally required attempts to obtain any such information within federal control.   

4.  Request the private chiropractic records identified in the September 2012 authorization form, VA Form 21-4142.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for residuals of a right knee injury should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

